                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND


SELWYN KARP, Individually and on Behalf      Case No.: 1:18-cv-02496-RDB
   of All Others Similarly Situated,
                                             Hon. Richard D. Bennett
                      Plaintiff,

     v.

FIRST CONNECTICUT BANCORP, INC.,
JOHN J. PATRICK, JR., RONALD A.
BUCCHI, JOHN A. GREEN, JAMES T.
HEALEY JR., PATIENCE P. MCDOWELL,
KEVIN S. RAY, and MICHAEL A. ZIEBKA,

                          Defendants.


CONSTANCE LAGACE, Individually and on
  Behalf of All Others Similarly Situated,   Case No.: 1:18-cv-02541-RDB

                      Plaintiff,             Hon. Richard D. Bennett

     v.

FIRST CONNECTICUT BANCORP, INC.,
JOHN J. PATRICK, JR., RONALD A.
BUCCHI, JOHN A. GREEN, JAMES T.
HEALEY JR., PATIENCE P. MCDOWELL,
KEVIN S. RAY, and MICHAEL A. ZIEBKA,

                          Defendants.



          [PROPOSED] ORDER GRANTING MOTION BY SELWYN KARP
          FOR CONSOLIDATION, APPOINTMENT AS LEAD PLAINTIFF,
            AND APPROVAL OF HIS SELECTION OF LEAD COUNSEL
          Having considered Selwyn Karp’s (“Karp”)Motion for Consolidation, pursuant to Fed.

R. Civ. P. 42(a), and Appointment as Lead Plaintiff and Approval of His Selection of Lead

Counsel (the “Motion”), pursuant to the Private Securities Litigation Reform Act of 1995 (the

“PSLRA”), 15 U.S.C. § 78u-4(a)(3)(B), all papers in support thereof and in opposition thereto,

oral argument, if any, and good cause appearing therefore, the Court hereby ORDERS as

follows:

I.   CONSOLIDATION OF THE RELATED ACTIONS

     1.      Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, the following actions

are hereby consolidated for all purposes:

                     Case Caption                              Docket No.         Filing Date

Karp v. First Connecticut Bancorp, Inc. et al             1:18-cv-02496-RDB     August       14,
                                                                                2018

Lagace v. First Connecticut Bancorp, Inc. et al           1:18-cv-02541-RDB     August       17,
                                                                                2018


     2.      These actions shall be referred to herein collectively as the “Consolidated Action.”

This Order shall apply to the Consolidated Action and to each case that is subsequently filed in

this Court or transferred to this Court that relates to the same subject matter as the Consolidated

Action.

     3.      Every pleading filed in the Consolidated Action shall bear the following caption:

                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                                      Case No. 1:18-cv-02496

IN RE FIRST CONNECTICUT BANCORP,                      CLASS ACTION
INC.
                                                      CONSOLIDATED SHAREHOLDER
                                                      LITIGATION


                                                  2
      4.    A Master Docket and Master File shall be established for the Consolidated Action.

The Master File shall be Case No. 1:18-cv-02496. The docket in the other action shall be

administratively closed. When the document being filed pertains to all actions, the phrase “All

Actions” shall appear immediately after the phrase “This Document Relates To:” in the caption.

When a pleading applies only to some, but not all, of the actions, the document shall list,

immediately after the phrase “This Document Relates To:”, the docket number for each

individual action to which the document applies, along with the last name of the first-listed

plaintiff in that action.

II.   APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL

      5.    Karp has moved this Court to be appointed as Lead Plaintiff in the Consolidated

Action and to approve the counsel he retained to be Lead Counsel.

      6.    Having considered the provisions of Section 21D(a)(3)(B), 15 U.S.C. § 78u-

4(a)(3)(B), the Court hereby concludes that Karp is the most adequate plaintiff and satisfies the

requirements of the PSLRA. Thus, the Court hereby appoints Karp as Lead Plaintiff to represent

the interests of the putative class.

      7.    Pursuant to Section 21D(a)(3)(B)(v) of the PSLRA, 15 U.S.C. §78u-4(a)(3)(B)(v),

Karp has selected and retained the law firm of Monteverde & Associates PC to serve as Lead

Counsel. The Court hereby approves Karp’s selection of Lead Counsel for the Consolidated

Action.

      8.    Lead Counsel shall have the following responsibilities and duties, to be carried out

either personally or through counsel designated by Lead Counsel:

            a. to coordinate the briefing and argument of any and all motions;




                                                3
           b. to coordinate the conduct of any and all discovery proceedings;

           c. to coordinate the examination of any and all witnesses in deposition;

           d. to coordinate the selection of counsel to act as spokesperson at all pretrial

                conferences;

           e. to call meetings of the plaintiffs’ counsel as they deem necessary and appropriate

                from time to time;

           f. to coordinate all settlement negotiations with counsel for defendants;

           g. to coordinate and direct the pretrial discovery proceedings and the preparation for

                trial and the trial of this matter and to delegate work responsibilities to selected

                counsel as may be required;

           h. to coordinate the preparation and filing of all pleadings; and

           i. to supervise all other matters concerning the prosecution or resolution of the

                Consolidated Action.

     9.    No motion, discovery request, or other pretrial proceeding shall be initiated or filed

by any plaintiff without the approval of Lead Counsel, so as to prevent duplicative pleadings or

discovery. No settlement negotiations shall be conducted without the approval of Lead Counsel.

     10. Service upon any plaintiff of all pleadings in the Consolidated Action, except those

specifically addressed to a plaintiff other than Lead Plaintiff, shall be completed upon service of

Lead Counsel.

     11. Lead Counsel shall be the contact between plaintiffs’ counsel and defendants’

counsel, shall serve as the spokespersons for plaintiffs’ counsel, and shall direct and coordinate

the activities of plaintiffs’ counsel. Lead Counsel shall act as the liaison between the Court and

plaintiffs and their counsel.




                                                 4
III.   NEWLY FILED OR TRANSFERRED ACTIONS

       12. When a case that arises out of the subject matter of this action is hereinafter filed in

 this Court or transferred from another Court, the Clerk of this Court shall:

            a. file a copy of this Order in the separate file for such action;

            b. mail a copy of this Order to the attorneys for the plaintiff(s) in the newly filed or

                transferred case and to any new defendant(s) in the newly filed or transferred

                case; and

            c. make the appropriate entry on the docket for this action.

       13. Each new case that arises out of the subject matter of the action that is filed in this

 Court or transferred to this Court shall be consolidated with the Consolidated Action and this

 Order shall apply thereto, unless a party object to this Order or any provision of this Order shall,

 within ten (10) days after the date upon which a copy of this Order is served on counsel for such

 party, file an application for relief from this Order or any provision herein and this Court deems

 it appropriate to grant such application.

       14. During the pendency of this litigation, or until order of this Court, the parties shall

 take reasonable steps to preserve all documents within their possession, custody, or control,

 including computer-generated and stored information and materials such as computerized data

 and electronic mail, containing information that is relevant to or which may lead to the discovery

 of information relevant to the subject matter of the pending litigation.

 IT IS SO ORDERED.

 DATED: __________________                        ____________________________________
                                                 THE HONORABLE RICHARD D. BENNETT
                                                    UNITED STATES DISTRICT JUDGE




                                                  5
